Citation Nr: 0425699	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  96-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Evaluation of specific phobia, currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1995 and July 2002 rating 
determinations of Department of Veterans Affairs (VA) 
Regional Offices.  

The Board remanded the case to the RO in March 1999 and July 
2003.

A hearing was held before the undersigned at the Los Angeles, 
California RO in December 1998.


FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss 
disability was not manifest in service or within one year of 
service separation and is unrelated to service.  

2.  The veteran's specific phobia is severe.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or 
aggravated in wartime service, and organic disease of the 
nervous system may not be presumed to have been incurred in 
wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 307, 3.309 (2003).

2.  The criteria for a 70 percent disability rating for 
specific phobia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9403 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the March 2004 VCAA letter to him.  
The letter advised him what evidence must show to support his 
claim, that he should let VA know if there was any other 
evidence or information which he thought would support his 
claim, and for him to send any information or evidence which 
was in his possession.  He was told what evidence VA was 
responsible for obtaining, and what evidence VA would make 
reasonable efforts to obtain on his behalf.  He was told that 
if records held by federal agencies were needed for his 
claim, VA would request them, and that VA makes reasonable 
efforts to help him get private records or evidence necessary 
to support his claim.  He was told what the evidence must 
show to support service connection, and what the evidence 
must show to establish entitlement to an increased 
evaluation.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records and VA medical records and 
examination reports have been obtained.  Reasonable attempts 
were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, (2004) held, in part, that where, as here, VCAA notice 
was not mandated at the time of the initial AOJ decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there was an AOJ 
readjudication after the notification was given.  Therefore, 
there was proper subsequent VA process.  

Bilateral hearing loss disability

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from a period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  

On service enlistment examination in July 1965, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Service medical records show no treatment for or report of 
head injury or hearing loss during service.  

A May 1967 service bureau board report contains a diagnosis 
of emotionally unstable personality manifested by an 
emotional overreaction to the demands of military service.  

In March 1995, the veteran reported that he had been treated 
for hearing loss aboard the U.S.S. BRUSH in 1966.  

On VA examination in July 1995, noise exposure while aboard a 
destroyer and as a gun loader in 1966 was reported, as was a 
head injury also while aboard ship.  The ears had no 
discharge and the drums and canals were normal.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
35
55
65
LEFT
55
80
95
105
105

This is evidence of bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385.  Mild to moderate-severe 
sensorineural hearing loss in the right ear and moderate to 
profound sensorineural hearing loss in the left ear was 
diagnosed.

In April 1996, the veteran stated that he fell twice when he 
was trying to climb out of the U.S.S. BRUSH's boiler room, 
and hit his head.  He indicated that his hearing loss was 
brought on by the accident in the boiler room and the firing 
of the guns on board the ship.  

An August 1998 VA medical record reports hearing impairment 
since 1966 in the review of systems section.

In November 1998, the veteran's brother wrote that he saw the 
veteran periodically over the years following the veteran's 
service discharge, and then later he and the veteran became 
closer and he began to see changes in him from before the 
Navy.  The veteran complained of not hearing conversations, 
asked him to speak up, and asked him to repeat himself often.  

During the hearing before the undersigned in December 1998, 
the veteran testified that there was a big blower in the 
fireroom of the ship.  Also, he had been on maneuvers firing 
cannon and had been exposed to constant firing without ear 
protection.  

In March 2000, the veteran indicated that he fell hitting his 
head and knocking himself out two times before he was helped 
out of the boiler room.  He still had ringing in his ears and 
was in need of hearing aids and is legally deaf on the left 
side.  

On VA outpatient treatment in September 2000, the veteran 
stated that he had had a gradual progression of hearing loss.  

On VA audiology evaluation in January 2004, it was stated 
that retrocochlear pathology for the left ear could not be 
ruled out at that time.  

The Board notes that hearing loss disability as defined by 
38 C.F.R. § 3.385 (2003) is first shown for each ear on VA 
examination in July 1995.  Mild to moderate-severe 
sensorineural hearing loss in the right ear and moderate to 
profound sensorineural hearing loss in the left ear were 
diagnosed at that time.

No competent evidence of record indicates that the veteran's 
current hearing loss disability is related to service or that 
sensorineural hearing loss was manifest within one year of 
service separation.  Hearing loss or ear or head injury is 
not reported in service medical records.

There is no reliable evidence of continuity of 
symptomatology.  The veteran has implied that he has had 
hearing loss since service.  However, the service medical 
records are silent for any complaints, findings, or 
manifestations of hearing loss or hearing loss disability.  
Furthermore, there is no reliable evidence of hearing loss in 
proximity to service and no competent evidence linking the 
post-service diagnosis of sensorineural hearing loss to 
in-service events.  

Although the regulation requires continuity of 
symptomatology, not treatment, in a merits context, the lack 
of evidence of treatment bears on the credibility of the 
evidence of continuity.  See Wilson v. Derwinski, 2 Vet. App. 
16 (1991); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the veteran's remote assertions as to onset and 
cause are either not competent or not credible.  The Board 
does note that the veteran's reported history of head injury 
and noise exposure have been transcribed in medical records.  
However, no examiner has attributed the remote onset of 
hearing loss to service.  Similarly, the lay recounting of 
difficulty hearing is non-specific and does not trace the 
onset to in-service origin.  

While the veteran has opined that he has hearing loss due to 
being in the boiler room, and from hitting his head twice 
when leaving it, and from being exposed to firing guns in 
service without ear protection, his opinions as to the cause 
of his current hearing loss disability are not competent, as 
he is a layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).

In sum, bilateral sensorineural hearing loss disability was 
not shown in service or within 1 year after service and is 
unrelated to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Specific phobia

Factual background

On VA examination July 1995, the veteran reported that he had 
been married for 16 years and that things were going badly 
because of his physical and emotional problems and because he 
had been out of work for the last 15 months.  He had worked 
one job for 22 years until he had been laid off in April 1994 
due to back problems.  After service, he continued to have 
panic attacks.  He had been to the emergency room for shots 
of Valium.  He could no longer drive on certain areas of the 
freeway or over a high bridge.  If he was driving, his wife 
had to steer, while he looked down.  As a result of his 
condition, he had depression, insomnia, lack of interest, 
poor concentration, anhedonia, feelings of hopelessness and 
worthlessness, and poor self esteem.  He had vague suicidal 
ideation, saying he would not do it because of his children.  
He denied any suicidal ideation or plan or homicidal 
ideation. 

On mental status examination, he was casually groomed and 
dressed, neatly so, and he was oriented to time, place, and 
person.  His affect and mood showed were mildly dysphoric.  
He was restless throughout the examination.  He had to stand 
frequently because of his low back pain.  He admitted to 
symptoms of depression and anxiety.  His memory was poor for 
both recent and remote events.  He recalled 2/3 objects after 
5 minutes but could name only the last 2 presidents in order.  
He was unable to do proverbs, but did serial subtractions 
slowly but correctly.  There was no evidence of any overt 
psychotic manifestations.  Insight was poor and judgment was 
fair.  Panic disorder with agoraphobia, and dysthymic 
disorder was diagnosed.  The severity of the social stressors 
was 4, and the global assessment of functioning was 50.

During the VA general medical examination in July 1995, the 
veteran was cooperative.  

VA outpatient treatment reports are of record.  In November 
1995, the veteran seemed somewhat anxious.  In February 1996, 
he was agitated with panic symptoms and the assessment was 
major depression with panic disorders.  

In October 1996, it was stated that the veteran had first 
presented with severe anxiety over the past 8 months in 
February 1996 and had gradually improved over the past 8 
months on current medications.  In December 1996 he got up 
early because of rain.  He had a 3 hour drive and he was not 
sleeping well due to wheezing.  He was not so tense and 
anxious and he had no depression or suicidal or homicidal 
ideation.  

In November 1998, the veteran's brother stated that the 
veteran worries a lot about relatively minor things and that 
he panics when his medicine does not show up when he thinks 
it should.  He overreacts to stress by becoming so frustrated 
that he yells at his family or starts drinking beer to drown 
out his feelings.  His short term memory was not normal.  
Many times in a telephone conversation he would tell the 
brother something and then repeat the same thing later.  The 
brother would spend time soothing the veteran over a subject 
and then within minutes have to soothe him again over the 
same subject.  

In December 1998, the veteran testified that he has to be 
sedated to travel and that he has to make many stops along 
the way.

In March 1999, the veteran admitted to a lot of stress lately 
due to problems with money, family members, and paperwork for 
his service-connected disability.  In September 1999, it was 
stated that the veteran was irritable at times and had crying 
spells very infrequently.  He had no suicidal ideation, 
intent, or plan.  His insight and judgment were fair.  The 
diagnosis was panic disorder.  Axis IV was moderate since he 
was out of the work force and had physical limitations.  The 
global assessment of functioning was 51.  

In December 2003, the veteran reported that he was not 
getting panic attacks but that he was still getting anxious.  
The diagnosis was panic disorder with anticipatory anxiety 
and multiple phobic avoidance.  The veteran's global 
assessment of functioning was 50.  In January 2004, the 
veteran's mood was depressed, his insight was limited, and 
his judgment was variable.  He had had difficulty reducing 
diazepam because he did not follow the reduction schedule.  
The assessment was panic disorder and the global assessment 
of functioning was 50.

On VA examination in April 2004, the veteran indicated that 
he was slightly suicidal and that his panic and depression 
were worse and that he had anxiety, depression, feelings of 
worthlessness, and an average of 3 hours sleep per night.  He 
stated that panic attacks felt like he was trapped in a hole 
and could not get out.  He would look for an escape route.  
They were triggered by various things.  He revealed that he 
was not keeping in touch with a son from his second marriage 
and had disowned him.  He stated that he might go to the 
store once a week, that he spoke with his neighbors, and that 
he did not go to community activities or events, or to 
church.  He stated that he had no hobbies but would go 
fishing.  The last time he had been fishing was 3 months 
beforehand.  

Examination revealed no impairment of thought processes 
except for a little concreteness of thinking.  There was no 
impairment of communication, no delusions, and no 
hallucinations.  He was neatly and cleanly dressed in casual 
clothes with good hygiene and grooming.  He was superficially 
pleasant and took no responsibility for his choices, 
exaggerated his difficulties and disability, and was semi-
cooperative with answering questions, saying "I don't know" a 
lot.  In his interactions with others, the veteran attacked 
them for having a poor attitude before he could be blamed for 
it and for things not going well between him and others.  His 
eye contact was good.  There was no inappropriate behavior 
during the interview.  He was not homicidal and stated that 
he wished to be dead sometimes, the last time being a few 
months ago.  He had never tried suicide.  He had put his hand 
through a wall when angry.  He had been on Valium but when he 
is taken off of it, his anger would come back, and it was his 
doctor's fault that the anger was back now.

He was oriented to person, place, time, and situation.  His 
long and short term memory was good.  He had obsessive or 
ritualistic behavior.  His speech was goal oriented and 
logical and there were no panic attacks.  He described his 
mood/spirits as jumpy.  Sometimes he would watch TV until 3 
or 4 in the morning because he could not get to sleep.  He 
was able to abstract and conceptualize well.  His answers to 
questions of abstraction were bizarre, and it seemed to do 
more with not making an effort than to thought disorder.  
Insight was fair.  Judgment was fair to good.  Comprehension 
was good.  He showed a lack of empathy.  Perception was 
normal.  He stated that he wants what he wants and expects 
what he wants and he made that clear several times in the 
interview.  He had difficulty concentrating but made 
decisions without any difficulty.  He would get frustrated 
fast and would feel frustrated and tense like he had to get 
up and pace.  This would happen when something made him 
angry.  The triggers to his anger and anxiousness were bums 
on the street, people driving behind him too closely, or just 
about anything.  In general, symptoms of anxiety and 
depression were triggered by various things in his 
environment.  

The veteran stated that he was kept on Valium because of 
anger and because he was a ticking time bomb, and he was 
angry that he no longer had a benzodiazepine to use.  1967.  
He was physiologically naive, and saw what was happening to 
him through that filter; e.g., he did not understand, even 
though he clearly verbalized what the psychiatrist said to 
him, why he was not being prescribed Valium when he wanted to 
take it.  The diagnoses were phobia; alcohol abuse and 
dependence in remission; and personality disorder.  The 
stressors were at level 2, and his global assessment of 
functioning due to phobia was currently at 50. 

Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities. 38 C.F.R. Part 4.  

Under the old rating criteria, when there a psychoneurotic 
disorder produces considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and its psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable impairment, a 
50 percent rating is warranted.  When it produces severe 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and its 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce severe industrial impairment, a 70 percent 
rating is warranted.  When the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or where the claimant is demonstrably unable 
to obtain or retain employment, a 100 percent rating is 
assigned.  38 C.F.R. § 4.132, Diagnostic Code 9403 (1995).

Under the new rating criteria, which are effective from 
November 7, 1996 -- see 61 Fed Reg. 52695 (Oct. 8, 1996) -- a 
50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2003).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, a global assessment of functioning score of 31-40 
is described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work). A global assessment of functioning score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A 
global assessment of functioning score of 51-60 indicates 
moderate difficulty in social, occupational, or school 
functioning. The Court, in Carpenter v. Brown, 8 Vet. App. 
240 (1995), recognized the importance of the global 
assessment of functioning score and the interpretations of 
the score.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.

The Board concludes that a 70 percent rating is warranted.  
Under the old rating criteria, the veteran's impairment is 
severe.  On VA examination in July 1995, he reported that he 
no longer drives on certain areas of the freeway or over a 
high bridge.  His global assessments of functioning have been 
50 and one has been 51.  The veteran's brother stated in 
November 1998 that the veteran yells at his family and that 
his short term memory was not normal.  During the veteran's 
December 1998 hearing, he reported that he has to be sedated 
to travel and that he has to make many stops along the way.  
A psychiatrist reported in July 2001 that he tended to 
isolate.  Additionally, his insight and judgment are reduced.  
Restlessness was noted on VA examination in July 1995.  A 
depressed mood was noted on VA evaluation in January 2004.  
The April 2004 VA examination report indicates that the 
veteran had disowned a son from a marriage, did not go to 
community activities, and had no hobbies and last fished 3 
months beforehand.  It reports that he took no responsibility 
for his choices and would attack people for having a poor 
attitude before he could be blamed for something.  
Additionally, it states that he had thoughts of suicide and 
showed a lack of empathy.  He expected what he wanted, had 
difficulty concentrating, and was only semi-cooperative 
during his April 2004 VA examination.  He also had obsessive 
or ritualistic behavior at that time.

The veteran does not meet the criteria for a 100 percent 
rating under the old or new criteria.  Virtual isolation in 
the community is not shown.  A psychiatrist reported in July 
2001 that he tended to isolate.  He spoke with his neighbors 
according to the April 2004 VA examination report.  Totally 
incapacitating symptoms are not shown.  He does not repudiate 
reality with disturbed thought or behavioral processes and is 
not profoundly retreated from mature behavior.  He cooperated 
with the examiners and the July 1995 general medical examiner 
noted his cooperation.  Additionally, he is not demonstrably 
unable to obtain or retain employment due to his phobia.  His 
global assessments of functioning have been 50 and 51 and no 
evidence indicates that he is unemployable due to his phobia.

The veteran does not have total occupational and social 
impairment.  The April 2004 VA examination report indicates 
that he spoke with his neighbors.  Gross impairment in 
thought processes or communication are not shown.  The 
veteran had no impairment of communication on VA examination 
in April 2004.  He is not a persistent danger of hurting 
himself or others.  He had occasional thoughts of suicide but 
no suicidal or homicidal ideation or plans have been 
reported.  There are no indications that the veteran does not 
maintain minimal personal hygiene.  It was commented that the 
veteran was casually groomed on VA examination in July 1995, 
and on VA examination in April 2004, he had good hygiene and 
grooming.  The evidence shows no disorientation to time or 
place.  He was oriented on VA examination in July 1995 and to 
time and place on VA examination in April 2004.  There is no 
indication that he has memory loss for names of any close 
relatives or of his own name, and he provided information 
about his former occupation on VA examination in July 1995. 

Preliminary review of the record reveals that while the RO 
cited 38 C.F.R. § 3.321(b)(2) (2003) in the July 2002 
supplemental statement of the case, the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2003) for the claim on appeal.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that there has not 
been marked interference with work and that there have been 
no recent hospitalizations due to the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).

The preponderance of the evidence is against a rating higher 
than 70 percent and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.  

Entitlement to a 70 percent rating for specific phobia is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



